 


 HR 5578 ENR: Survivors’ Bill of Rights Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen
H. R. 5578 
 
AN ACT
To establish certain rights for sexual assault survivors, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Survivors’ Bill of Rights Act of 2016.  2.Sexual assault survivors’ rights (a)In generalPart II of title 18, United States Code, is amended by adding after chapter 237 the following: 
 
238Sexual assault survivors’ rights 
 
Sec.  
3772. Sexual assault survivors' rights. 
3772.Sexual assault survivors' rights 
(a)Rights of sexual assault survivorsIn addition to those rights provided in section 3771, a sexual assault survivor has the following rights: (1)The right not to be prevented from, or charged for, receiving a medical forensic examination. 
(2)The right to— (A)subject to paragraph (3), have a sexual assault evidence collection kit or its probative contents preserved, without charge, for the duration of the maximum applicable statute of limitations or 20 years, whichever is shorter; 
(B)be informed of any result of a sexual assault evidence collection kit, including a DNA profile match, toxicology report, or other information collected as part of a medical forensic examination, if such disclosure would not impede or compromise an ongoing investigation; and  (C)be informed in writing of policies governing the collection and preservation of a sexual assault evidence collection kit. 
(3)The right to— (A)upon written request, receive written notification from the appropriate official with custody not later than 60 days before the date of the intended destruction or disposal; and 
(B)upon written request, be granted further preservation of the kit or its probative contents.  (4)The right to be informed of the rights under this subsection. 
(b)ApplicabilitySubsections (b) through (f) of section 3771 shall apply to sexual assault survivors.  (c)Definition of sexual assaultIn this section, the term sexual assault means any nonconsensual sexual act proscribed by Federal, tribal, or State law, including when the victim lacks capacity to consent. 
(d)FundingThis section, other than paragraphs (2)(A) and (3)(B) of subsection (a), shall be carried out using funds made available under section 1402(d)(3)(A)(i) of the Victims of Crime Act of 1984 (42 U.S.C. 10601(d)(3)(A)(i)). No additional funds are authorized to be appropriated to carry out this section..  (b)Technical and conforming amendmentThe table of chapters for part II of title 18, United States Code, is amended by adding at the end the following: 
 
 
238.Sexual assault survivors' rights3772. 
(c)Amendment to Victims of Crime Act of 1984Section 1402(d)(3)(A)(i) of the Victims of Crime Act of 1984 (42 U.S.C. 10601(d)(3)(A)(i)) is amended by inserting after section 3771 the following: or section 3772, as it relates to direct services,.  3.Sexual assault survivors’ notification grantsThe Victims of Crime Act of 1984 is amended by adding after section 1404E (42 U.S.C. 10603e) the following: 
 
1404F.Sexual assault survivors’ notification grants 
(a)In generalThe Attorney General may make grants as provided in section 1404(c)(1)(A) to States to develop and disseminate to entities described in subsection (c)(1) of this section written notice of applicable rights and policies for sexual assault survivors.  (b)Notification of rightsEach recipient of a grant awarded under subsection (a) shall make its best effort to ensure that each entity described in subsection (c)(1) provides individuals who identify as a survivor of a sexual assault, and who consent to receiving such information, with written notice of applicable rights and policies regarding— 
(1)the right not to be charged fees for or otherwise prevented from pursuing a sexual assault evidence collection kit;  (2)the right to have a sexual assault medical forensic examination regardless of whether the survivor reports to or cooperates with law enforcement; 
(3)the availability of a sexual assault advocate;  (4)the availability of protective orders and policies related to their enforcement; 
(5)policies regarding the storage, preservation, and disposal of sexual assault evidence collection kits;  (6)the process, if any, to request preservation of sexual assault evidence collection kits or the probative evidence from such kits; and 
(7)the availability of victim compensation and restitution.  (c)Dissemination of written noticeEach recipient of a grant awarded under subsection (a) shall— 
(1)provide the written notice described in subsection (b) to medical centers, hospitals, forensic examiners, sexual assault service providers, State and local law enforcement agencies, and any other State agency or department reasonably likely to serve sexual assault survivors; and  (2)make the written notice described in subsection (b) publicly available on the Internet website of the attorney general of the State. 
(d)Provision To promote complianceThe Attorney General may provide such technical assistance and guidance as necessary to help recipients meet the requirements of this section.  (e)Integration of systemsAny system developed and implemented under this section may be integrated with an existing case management system operated by the recipient of the grant if the system meets the requirements listed in this section.. 
4.Working group 
(a)In generalThe Attorney General, in consultation with the Secretary of Health and Human Services (referred to in this section as the Secretary), shall establish a joint working group (referred to in this section as the Working Group) to develop, coordinate, and disseminate best practices regarding the care and treatment of sexual assault survivors and the preservation of forensic evidence.  (b)Consultation with stakeholdersThe Working Group shall consult with— 
(1)stakeholders in law enforcement, prosecution, forensic laboratory, counseling, forensic examiner, medical facility, and medical provider communities; and  (2)representatives of not less than 3 entities with demonstrated expertise in sexual assault prevention, sexual assault advocacy, or representation of sexual assault victims, of which not less than 1 representative shall be a sexual assault victim. 
(c)MembershipThe Working Group shall be composed of governmental or nongovernmental agency heads at the discretion of the Attorney General, in consultation with the Secretary.  (d)DutiesThe Working Group shall— 
(1)develop recommendations for improving the coordination of the dissemination and implementation of best practices and protocols regarding the care and treatment of sexual assault survivors and the preservation of evidence to hospital administrators, physicians, forensic examiners, and other medical associations and leaders in the medical community;  (2)encourage, where appropriate, the adoption and implementation of best practices and protocols regarding the care and treatment of sexual assault survivors and the preservation of evidence among hospital administrators, physicians, forensic examiners, and other medical associations and leaders in the medical community; 
(3)develop recommendations to promote the coordination of the dissemination and implementation of best practices regarding the care and treatment of sexual assault survivors and the preservation of evidence to State attorneys general, United States attorneys, heads of State law enforcement agencies, forensic laboratory directors and managers, and other leaders in the law enforcement community;  (4)develop and implement, where practicable, incentives to encourage the adoption or implementation of best practices regarding the care and treatment of sexual assault survivors and the preservation of evidence among State attorneys general, United States attorneys, heads of State law enforcement agencies, forensic laboratory directors and managers, and other leaders in the law enforcement community; 
(5)collect feedback from stakeholders, practitioners, and leadership throughout the Federal and State law enforcement, victim services, forensic science practitioner, and health care communities to inform development of future best practices or clinical guidelines regarding the care and treatment of sexual assault survivors; and  (6)perform other activities, such as activities relating to development, dissemination, outreach, engagement, or training associated with advancing victim-centered care for sexual assault survivors. 
(e)ReportNot later than 2 years after the date of enactment of this Act, the Working Group shall submit to the Attorney General, the Secretary, and Congress a report containing the findings and recommended actions of the Working Group.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 